. . . ..



                                  . .. . ....

              OFFICE   OF THE ATTORNEY GENERAL   OF TEXAS
                                 AUSTIN
GROVER SELLERS
ATTORnLYGENERAL




Dear   sir:
    Hon. John T. Butofis#~,
                          psge 2


               oiiloer    LB 8 pub110 l.mceBBlt~  in the &isptoh
               of aountg bus1nss8, It absll, by a sisjcirlty      of
               ths full uwubershlpthereof, crests and estsbllsh
               a veterans' oounty eervlae offloe. The ocuuty
               ccmlsslomrs~ aourt shall appoint such reta4in8
               to swh service     ofPise vltb Bush asslstant.
               vetmans to suah servioe       af'ilosas $mll be dissmd
               necessary by the aounty owmis~l~~rb~         oourt$ Sush
               veteran oounty servloe offloar, and/or assistant
               veteran oounty servioe offLoe3, shall reoelve a
               salary not to oxwed $100.00 per month fop the
               priwlpal     oificsr and not more than $!iO.OO,   ppr
               month, fixed by the oounty comnls~lansr~~aouzt,
               to bs paid tn equally aonthly installmentsobt
               of the geneml fund oi the sOu.nty,and all srl-
               arles, travel and other expenses       of suah o??&ae
               shall    be paid on order Of the oO~~I~BB~ORO~‘~
               oourt."




    veteranB'county 8BJrvi0~
    dlapstsh c&'oount~buslns~s a
    cffleerunderthe p.rwl~laas of
    the county Cad.BBlcmma’    cart
:. ~~a-vstamxs*oaunty wrvlco
    oounty 88rYlce  arfxcer under t
    asxiaum fmipensetlonof the vo
    eanud legally exmed $100.00
    peiisatlon6f my asslstsnt
    ,aannotlegally erpesd &5@.OO per aQlsth*
              ihe above mentickud 8th spealf$.aally~ovldqs   that
    the 'owpansatlcn af swh ofSisers shall Im paid, Out oi t@
    gensralfum~thesountyandLT         thaommtlssianrrr~ aourthes
    appointed rush effloer or ohiloers,t&m bhb yasnt acthe
   ,aompswatlon of'suoh ~Wicsrs~~not to axsaad rhe a&ore 6e~tl#d
   ~amcunts, out of the aald genereX fund at th4~oat~ would be
    ma g e t     l
Hon. Joh.   T. ~UtdliBOU, page b


          IftheCcmmd~~loner~~ Cowt afLams~C@unty EBB
not appointed a vetspans* sounty narvlos ofTlsor, and/or
aSSiStBUt VeteZ'W2B
                  ' OOUUt~ BtWVi.ObattiCOr, UlldW ~OU8S
Bl11368,~iugra,thQnthe~aradr~l~m~        aourt oi aald
sounty veuld heQS no legal authority to oontributo @.QO.OO
per a&h     as   pert tmapensetlon   of a service   &fitter~310ie
vorklng under the BBOZlBOlWhip
                             or the Amsrlean Legion, vhsn
Such cdfloersvez'enot appointed in ooplpliemevlth the
romgolng set.
         It 18 Well eBtBbliBhadir0this St&b &At &IO
Csa~~i~Bfmem~ court has only suohpowrandeuthmlty     ubioh
        884 given by ths BtlltU$@ and tbs COlWtitutiOnOf
thisTS ta ar Bush power and autharity nmassarily
Bm                                               LsgMad
themfrasl.




APPROVED OPIRI<911CORRIW2E
BY (8) WIB, cm